IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2111
                            Filed January 21, 2021


GAIL MARIE RANDALL, an individual, and ROGER ALLEN RANDALL, an
individual,
       Plaintiffs-Appellants,

vs.

ROQUETTE AMERICA, INC., a corporation,
    Defendant-Appellee,

DEBBY MOORE, an individual, RENEE CONNOR, an individual, and TYLER
DESOTEL, an individual,
     Defendants.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (South) County, Mary Ann

Brown, Judge.



      Plaintiffs appeal the district court’s decision granting summary judgment to

the employer on a claim of wrongful discharge. AFFIRMED.



      Marc A. Humphrey, Des Moines, for appellants.

      Alec J. Beck of Barnes & Thornburg LLP, Minneapolis, Minnesota, and

James F. Dennis of Law Offices of James F. Dennis, Keokuk, for appellees.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

      Gail Randall (Randall) and her husband, Roger Randall, appeal the district

court’s decision granting summary judgment to Randall’s former employer on a

claim of wrongful discharge. We conclude the district court’s decision granting

summary judgment to the employer on Randall’s claim of retaliatory discharge

should be affirmed. Randall did not generate a genuine issue of material fact on

the element of causation. Also, the district court did not err in granting summary

judgment to the employer on Randall’s claim of disability discrimination because

Randall did not present a genuine issue of material fact on the first element, that

she was disabled. We affirm the decision of the district court.

      I.     Background Facts & Proceedings

      On February 26, 2017, Randall was working at Roquette America, Inc. (RAI)

in Keokuk. Debby Moore, a co-employee, was training Randall on the use of

certain machines that day. There were problems with the operation of the Slidell

machine, which was used for high-speed bagging of products. The Slidell machine

was not properly sealing the bags. Randall stated that Moore removed the safety

guard of the machine.

      Randall believed the problem was a clump of glue that was stuck in the

machine. She pointed this out to Moore. According to Randall, Moore said, “Yes.

That needs to come off.” Also, “It needs to be scraped off. It needs to come off.”

Moore started scraping the glue with a putty knife that was nearby. The knife

slipped, and Randall’s fingertips became stuck in the machine. Moore stopped the

machine and grabbed Randall’s elbow to pull her fingertips out of the machine.
                                        3


Randall conceded that she was violating safety protocols by putting her hand in

the machine.

      Randall was taken to the hospital. On her right ring finger, she had a

fracture, plus she is now missing a portion of the bone. She had a fractured

fingertip on her right middle finger and needed fourteen stitches. Her right index

finger suffered a contusion. Randall stated she has no feeling in her right-hand

middle finger from the first knuckle to her fingertip. She also stated she has a

reduced range of motion and diminished grip strength in her fingers. Her right

hand is dominant.

      On February 28, Randall attended a Root Cause Analysis meeting at RAI.

Moore denied telling Randall to reach into the machine. RAI found that by reaching

into the machine while it was running, referred to as “breaking the plane,” Randall

violated the company’s safety policies.       Randall was terminated from her

employment on March 3.1

      Randall filed a workers’ compensation claim and received benefits for her

injury. She was assigned a six percent permanent impairment rating. Randall was

a member of a labor union, and a grievance was filed on her behalf challenging

her termination. As a result of that process, she was reinstated in her employment

on January 22, 2018, and received a partial back-pay settlement. Randall claims

she was subjected to a hostile work environment on her return to employment with

RAI. She resigned her position with RAI effective October 10, 2018.




1 Moore received a warning letter and a one-day suspension for not following
proper safety procedures.
                                          4


       On August 14, 2018, Randall filed a petition against RAI, claiming disability

discrimination in violation of Iowa Code chapter 216 (2018) and wrongful

termination.2 RAI filed a motion for summary judgment, asserting Randall had not

alleged she was substantially limited in one or more major life activities because

of her injury and so she could not establish a claim of disability discrimination. The

employer also asserted Randall was unable to prove that filing a workers’

compensation claim was “the determinative factor” in the decision to terminate her

employment. Randall resisted the motion.

       The district court entered a ruling on October 31, 2019, finding Randall

“failed to generate a material fact question as to whether [she] has a ‘disability’ so

as to recover for disability discrimination.” The court also found there was no

evidence Randall was terminated due to an alleged disability. The court granted

summary judgment to RAI on the claim of disability discrimination. The court

determined there was not sufficient evidence to generate a jury question on

whether Randall was discharged in retaliation for filing a workers’ compensation

claim.3 Randall appeals the district court’s grant of summary judgment to RAI.




2 Randall also claimed co-employee gross negligence against her co-workers
Moore, Renee Conner, and Tyler DeSotel. These claims are not considered in this
appeal.
3 The court denied the motion for summary judgment on the claim of co-employee

gross negligence against Moore and Connor. The court did grant the summary
judgment claim against co-employee DeSotel. The claims against Moore and
Connor proceeded to a jury trial. The jury found the co-employees were not grossly
negligent. Randall has not appealed the jury’s verdict or the grant of summary
judgment for DeSotel.
                                         5


       II.    Standard of Review

       Our review of summary judgment decisions is for the correction of errors at

law. Hollingshead v. DC Misfits, LLC, 937 N.W.2d 616, 618 (Iowa 2020). A party

may be granted summary judgment by showing “that there is no genuine issue as

to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Iowa R. Civ. P. 1.981. “We review the facts in the record ‘in the light most

favorable to the nonmoving party’ and ‘draw every inference in favor of the

nonmoving party.’” Hollingshead, 937 N.W.2d at 618 (quoting Skadburg v. Gately,

911 N.W.2d 786, 791 (Iowa 2018)).

       III.   Retaliatory Discharge

       Randall asserts the district court erred by granting summary judgment to

RAI on her claim of wrongful or retaliatory discharge from employment.            An

employee may bring a claim of wrongful discharge against an employer if the

employee is terminated from employment due to the filing of a claim for workers’

compensation benefits. Smith v. Smithway Motor Xpress, Inc., 464 N.W.2d 682,

685 (Iowa 199) (citing Springer v. Weeks & Leo Co., 429 N.W.2d 558, 560–61

(Iowa 1988)). “[A] plaintiff must establish (1) engagement in a protected activity,

(2) adverse employment action, and (3) a causal connection between the two.”

Teachout v. Forest City Cmty. Sch. Dist., 584 N.W.2d 296, 299 (Iowa 1998).

       The dispute in this case involves the third element, the causal connection.

“The causation standard in a common-law retaliatory discharge case is high.” Id.

at 301. There must be evidence the “determinative factor” in the employer’s

decision to take adverse action against the employee was the employee’s

engagement in a protected activity, such as filing a workers’ compensation claim.
                                          6

See id. “A factor is determinative if it is the reason that ‘tips the scales decisively

one way or the other,’ even if it is not the predominant reason behind the

employer’s decision.” Id. (citing Smith, 464 N.W.2d at 686). “[T]he protection

afforded by anti-retaliatory legislation does not immunize the complainant from

discharge for past or present inadequacies, unsatisfactory performance, or

insubordination.” Hulme v. Barrett, 480 N.W.2d 40, 43 (Iowa 1992).

        In general, the issue of causation presents a question of fact. Fitzgerald v.

Salsbury     Chem.,      Inc.,   613     N.W.2d      275,     289     (Iowa     2000).

“However, . . . retaliatory-discharge cases should be decided at summary

judgment when a plaintiff has failed to establish a question of material fact for the

jury regarding causation.” Wusk v. Evangelical Ret., Inc., No. 15-0166, 2015 WL

9450914, at *3 n.6 (Iowa Ct. App. Dec. 23, 2015) (citing Teachout, 584 N.W.2d at

303).

        Evidence that termination from employment occurred after the employee

engaged in a protected activity, standing alone, is not sufficient to establish

causation. Teachout, 584 N.W.2d at 296; Phipps v. IASD Health Servs. Corp.,

558 N.W.2d 198, 203 (Iowa 1997) (finding termination following engagement in

protected activity “without more, is insufficient to generate a jury question on

retaliation”). Thus, in the absence of any other evidence, the timing of Randall’s

termination from RAI is not sufficient to generate a jury question on the issue of

causation and summary judgment would be appropriate.

        In addition to the claim of temporal proximity, Randall states other evidence

supports her claim that she was discharged based on her injury and resulting claim

for workers’ compensation benefits.        She points out that Moore, who was
                                           7


uninjured, was not discharged for the incident. Randall states that she put her

hand into the machine at the direction of Moore, who was training her at the time.

Randall argues that Moore’s conduct was more egregious but she did not receive

the same level of discipline as Randall. Randall also points to an RAI news release

stating that as of June 26, 2017, the Refinery F team did not have any lost-time

injuries for five years. Randall asserts this statement was true only because she

was discharged.

       The district court found, “[Randall’s] conduct of ‘breaking the plane’ and

violating the safety rules was a legitimate reason for her discharge.”             It is

undisputed that Randall “broke the plane” by putting her hand into the machine

because her injury was the result of her fingertips getting caught in the machine.

This was a violation of RAI safety rules. Randall has not presented evidence to

show the filing of a workers’ compensation claim was the “determinative factor” in

RAI’s decision to terminate her. See Teachout, 584 N.W.2d at 299. The evidence

shows she was terminated for violating workplace safety rules.

       We note that in Phipps, while finding there was insufficient evidence to

generate a jury issue on retaliation, the court noted, “Phipps was discharged

because of his unacceptable performance and repeated disciplinary problems.”

558 N.W.2d at 203. Also, in Wusk, the grant of summary judgment to an employer

on an employee’s claim of retaliatory discharge after filing a workers’

compensation claim was affirmed based on evidence plaintiff was discharged

based on her “failure to fulfill her obligation of coordinating shifts with the staffing

coordinator.” 2015 WL 9450914, at *4; cf. Tekippe v. State, No. 10-0464, 2011

WL 768659, at *4 (Iowa Ct. App. Mar. 7, 2011) (noting that in addition to evidence
                                           8


of the timing of plaintiff’s discharge, there was evidence a supervisor told the

plaintiff a disciplinary transfer would be reversed if he dropped his whistleblower

complaints).

       We conclude the district court’s decision granting summary judgment to RAI

on Randall’s claim of retaliatory discharge should be affirmed. Randall did not

generate a genuine issue of material fact on the element of causation. She did not

present evidence to show she was discharged for a reason other than violating the

safety rules at RAI.

       IV.     Disability Discrimination

       Randall claims the district court erred by granting summary judgment to RAI

on her claim of disability discrimination under chapter 216, the Iowa Civil Rights

Act. To establish a prima facie case of disability discrimination, Randall must

establish (1) she has a disability, (2) she is qualified to perform the essential

functions of the job, and (3) the circumstances of the termination from employment

raise an inference of discrimination. See Goodpaster v. Schwan’s Home Serv.,

Inc., 849 N.W.2d 1, 6 (Iowa 2014). If an employee establishes a prima facie case,

the burden shifts to the employer “‘to articulate some legitimate, nondiscriminatory

reason’ for its employment action.” Hedlund v. State, 930 N.W.2d 707, 720 (Iowa

2019) (citation omitted).    “Finally, the burden returns to [the employee] to

‘demonstrate the proffered reason is a mere pretext.’” Id. (citation omitted).

       The term “disability” is defined as “the physical or mental condition of a

person which constitutes a substantial disability.”    Iowa Code § 216.2(5).      A

“substantially handicapped person” “mean[s] any person who has a physical or

mental impairment which substantially limits one or more major life activities, has
                                           9


a record of such an impairment, or is regarded as having such an impairment.”

Goodpaster, 849 N.W.2d at 6 (citing Iowa Admin. Code r. 161-8.26(1)). “Major life

activities” are “functions such as caring for one’s self, performing manual tasks,

walking, seeing, hearing, speaking, breathing, learning, and working.” Id. at 7

(citing Iowa Admin. Code r. 161-8.26(3)).

       In determining whether a person has been substantially limited in a major

life activity, we consider (1) the nature and severity of the impairment, (2) the

duration or expected duration of the impairment, and (3) the permanent or long-

term impact, or the expected permanent or long-term impact, of the impairment.

Vincent v. Four M Paper Corp., 589 N.W.2d 55, 61 (Iowa 1999); Rehm v. Arctic

Glacier W. Point, Inc., No. 17-1601, 2018 WL 3471363, at *2 (Iowa Ct. App.

July 18, 2018).

       The district court found:

       Plaintiffs have not identified a major life activity substantially limited
       by Randall’s injury, and the Court does not find evidence to support
       such a finding. The doctor who gave her a 6% impairment rating for
       purposes of workers’ compensation testified that the rating has no
       relevance on the day-to-day limitations of the injury.

The court concluded, “Plaintiffs have failed to generate a material fact question as

to whether Randall has a ‘disability’ so as to recover for disability discrimination.”

       We find no error in the court’s assessment that Randall did not present a

genuine issue of material fact on the question of whether she was substantially

limited in one or more major life activities. See Goodpaster, 849 N.W.2d at 6. In

a deposition, Randall stated it was difficult to play catch with her son, go bowling,

or stir food with her right hand. She also stated her handwriting is not as neat as

it used to be.    However, Randall was able to work full-time in her current
                                         10


employment, using her hands to package products and put them on a pallet. Minor

impairments, such as the ones testified to by Randall, do not qualify as disabilities.

See Hansen v. Seabee Corp., 688 N.W.2d 234, 240 (Iowa 2004).

       We conclude the district court did not err in granting summary judgment to

RAI on Randall’s claim of disability discrimination because Randall did not present

a genuine issue of material fact on the first element, that she was disabled.

       We affirm the decision of the district court.

       AFFIRMED.